                      MILl\tlAN LABUDA LA \-V GROUP PLLC
                                      3000 MARCUS AVENUE                                "!J ~
                                                                                     -, ,I          11
                                            SUJTE3W8
                                                                                   I-~   \Ql        U
                                                                               I
                                     LAKE SUCCESS, NY 110-t2                   \
                                                                                          .)1
                                    TELEPHONE (516) 328-8899
                                    FACSIMILE (516) 328-0082



                                                        February 13, 2020
Via ECF, Courtesy Copy via Hand Delive1y
Hon . Lewis A Kaplan, U.S.D.J.
U.S . District Court, Southern District of New York                     I!r.;s:.l ...... ..,,~
                                                                          l.                 ._ ...- - ~
                                                                          lJOC~MENT
500 Pearl Street
                                                                          E L ECTRONICALLY FI LE D
New York, NY 10007
                                                                          DOC#:       -~
                                                                          DATE fll rn ct::..:._J_t).:dJ/QJL.
       RE:     Dylan 140 LLC v. Hector J. Figueroa, et. al.
               Docket No.: 19-cv-2897
               MLLG No.: 15-2019

Dear Judge Kaplan:

        This firm represents Plaintiff Dylan 140 LLC ("Dylan "), in the above-referenced matter.
On January 7, 2020, the Court affirmed the November 8, 2019 Report and Recommendation by
Magistrate Judge Freeman, which granted the motion to dismiss and compel arbitration by
Defendants Local 32BJ Funds ("Funds"). On February 5, 2020, Dylan filed a Notice of Appeal
from the Court's January 7, 2020 Order. An arbitration between the parties has now been
scheduled for March 19, 2020 at the Office of the Contract Arbitrator ("OCA"). For the reasons
set forth below, Dylan respectfully requests that pursuant to Rule 62( d) of the Federal Rules of
Civil Procedure, the Court issue a stay of the arbitration pending Dylan's appeal to the Second
Circuit Court of Appeals of the Court's January 7, 2020 Order granting the Funds' motion to
dismiss and compel arbitration .

         Courts consider the following factors when deciding a motion for a stay: (1) whether the
moving party makes a strong showing that it is likely to succeed on the merits on appeal; (2)
whether the moving party will be irreparably harmed without a stay; (3) whether a stay will
substantially injure the non-moving party; and (4) where the public interest lies. Nken v. Holder,
556 U.S. 418, 432-433 (2009). See, e.g., Cuyahoga Wrecking Corp. v. Laborers International
Union, Local 210, 1986 U.S. Dist. LEXIS 17954 (W.D.N.Y. Nov. 7, 1986) (granting stay of
arbitration pending appeal); Greenidge v. Allstate Ins. Co., 2003 U.S. Dist. LEXIS 21733
(S.D .N.Y. Dec. 3, 2003) (granting stay pending appeal); Mazera v. Varsity Ford Svcs, LLC, 2008
U.S. Dist. LEXIS 42392 (E.D. Mich. May 29, 2008) (granting stay of arbitration pending appeal).

        "A stay is not a matter of right, even if irreparable injury might otherwise result. It is
instead an exercise of judicial discretion, and the propriety of its issue is dependent upon the
circumstances of the particular case." Nken, 556 U.S. at 433 (internal quotation marks and citation
omitted) The four factors are not rigidly app li ed; instead, "the degree to which a factor must be
present varies with the strength of the other factors, meaning that more of one [factor] excuses less
,

    of the other." McCue v. City of N.Y.(In re World Trade Ctr. Disaster Site Litig.), 503 F.3d 167,
    170 (2d Cir. 2007) (internal quotation marks omitted).

           A. Dylan is likely to succeed on the merits on appeal

            First, the plain language of the Collective Bargaining Agreement ("CBA") does not require
    Dylan and the Funds to arbitrate this dispute. Magistrate Judge Freeman erroneously found that
    Articles VI and X of the Collective Bargaining Agreement ("CBA") requires Dylan to arbitrate as
    the "sole and exclusive" method for resolving the payment dispute at issue with the Funds.
    However, the Court's error lay in applying Article VI which only applies to disputes between
    Dylan and the Union (not the Funds). In fact , the CBA contains no restriction on Dylan bringing
    a dispute it has with the Funds in court and the CBA is actually silent as to what an employer can
    do vis-a-vis the Funds. Magistrate Judge Freeman incorrectly held the CBA to mean that Dylan
    gave up its right to initiate a lawsuit against the Funds.

            Second, to the extent that the language of the CBA is deemed not clear and unambiguous,
    then in order to properly interpret the CBA, the Court would have to consider reasoning and
    extrinsic evidence, with any ambiguities construed against the Union, who drafted the CBA . In
    fact, Magistrate Judge Freeman's statement that Article VI, contains an "implicit reference" (as
    opposed to explicit) to Article X, Section F(l ), should be understood to mean that the arbitration
    provision is not clear and unambiguous, but rather subject to more than one (1) meaning or
    interpretation. As such, since discovery is needed, Magistrate Judge Freeman should have denied
    the motion to dismiss as premature.

            Finally, Magistrate Judge Freeman erroneously construed Dylan's argument that it had
    commenced the instant action for a declaratory judgment prior to the Funds' initiation of
    arbitration proceedings. Dylan argued that based on the "first-filed rule", since it had filed the
    instant action prior to the Funds' commencement of arbitration proceedings, the instant action has
    priority over arbitration .

           Based on the above, Dylan has a strong likelihood of success on the Second Circuit's
     review, which therefore supports a stay of the arbitration pending the appeal.

           B. Dylan will be irreparably harmed without a stay

            Irreparable harm will result to Dylan without a stay. "Being forced to arbitrate a claim one
    did not agree to arbitrate constitutes an irreparable harm for which there is no adequate remedy at
    law." UBS Sec. LLC v. Voegeli , 405 Fed. Appx. 550 (2d Cir. 2011). If the arbitration is not
    stayed, Dylan will be required to proceed simultaneously in two (2) different venues, by
    participating in the arbitration while pursuing its appeal. This not only creates the potential of
    waste of resources and litigation efficiencies, but it also compromises Dylan's right to appeal. See,
    e.g., Cuyahoga, 1986 US . Dist. LEXIS 17954 at *1 (granting motion to stay enforcement of an
    order compelling arbitration pending appeal , finding "a denial of the plaintiffs' motion [to stay]
    would render meaningless their right to appeal"). Clearly, it would be a great waste of the parties'
    (and arbitrator's) resources if the arbitration proceeds but the Second Circuit eventually determines
    that arbitration is not warranted. Moreover, if Dylan is forced to arbitrate and loses but then
    prevails on its appeal , Dylan would be compelled to seek to vacate the arbitration award, which
    would be needlessly and inevitably complicated. This can only be avoided if the Court grants a


                                                     2
stay now, in order to enable the orderly review by the Second Circuit of the Court's order
compelling arbitration.

        C. The Funds will not be substantially injured by a stay

        The Funds cannot plausibly claim significant harm from waiting until Dylan's appeal is
determined before pursuing arbitration. See, e.g., Cuyahoga, 1986 U.S. Dist. LEXIS 17954 at* I
(granting stay where, among other things, the defendant would not be significantly prejudiced).
The only "hardship" that the Funds will suffer if the Court grants a stay pending appeal is that they
will have to wait an additional period of time to arbitrate their claim while the Second Circuit
adjudicates Dylan's appeal. It should be noted that the Funds' Pension Fund has $2.4 billion in
assets. The Funds can hardly be crying poverty over a stay of arbitration over a $100,000.00 claim.

        D. The public interest requires a stay

        To the extent that resolution of a private contract dispute impacts the public interest at all ,
the public interest favors a stay of arbitration. If the Court does not issue a stay, Dylan will be
forced to arbitrate even though it may be determined by the Second Circuit that Dylan never agreed
to arbitrate this dispute. It is in the public interest to uphold parties' contracts. See Mazera, 2008
U.S . Dist. LEXIS 42392 at *5 (granting stay of arbitration pending appeal , finding that "[t]he
public interest is best served by expedient litigation that does not unnecessarily exhaust
resources"). Moreover, expending resources pursuing an arbitration that may become voided or
vacated runs counter to this public interest.

       On consideration of all the factors, the balance of equities tips decidedly in favor of the
requested stay.

       As such, Dylan respectfully requests that the Court issue a stay of the arbitration at OCA
pending determination of Dylan's appeal

                                                       Respectfully submitted,

                                                       Isl Netanel Newberger, Esq .
                                                       Joseph M. Labuda, Esq.
                                                       Netanel Newberger, Esq.

cc:     -All counsel of record (via ECF)
        -Client (via email)

                                                     N ( ? ~ ~ - ~~
                                                    ~               I        ikeukroRO'JU-                 .


                                                    ¾
                                                   3h
